Citation Nr: 1315878	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  07-12 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina
 
 
THE ISSUE
 
Entitlement to service connection for a skin disability to include tinea versicolor also claimed as due to an undiagnosed illness.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel
 
 

INTRODUCTION
 
The Veteran served on active duty from December 1988 to March 1989, from July to October 1989, and from December 1990 to June 1991.  The Veteran also had Reserve service. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 
 
In February 2009, the Board denied the Veteran's appeal.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, the parties filed a Joint Motion for Remand.  By subsequent Order, the Court granted the motion and remanded the matter for compliance with the instructions therein. 
 
In November 2010 and December 2012, the Board remanded the appeal for additional development.  The case has since returned to the Board. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran appeals the denial of entitlement to service connection for a skin disability including as due to an undiagnosed illness.  When this issue was previously before the Board in November 2010 and December 2012, it was determined that further development was needed.  To that end, in December 2012 remand, the Board remanded the claim so that the Veteran could present himself to the nearest VA medical center or outpatient clinic for examination by a physician the next time his skin condition was active.  Once a diagnosis was rendered, the medical opinion that was requested in the November 2010 remand was to be obtained. 
 
The Veteran was afforded such examination in March 2013.  During that examination, atopic dermatitis was diagnosed.  The Veteran reported the onset of his skin condition started right after he returned from the "Gulf."  He claimed that six months after he separated from service he developed a rash on his chest and back that looked like hives.  He stated that the rash was always located in the same region and with the same manifestations.  The VA examiner opined that it was less likely than not (50-50) probability that the Veteran's atopic dermatitis is related to his active service.  
 
The March 2013 examiner reasoned that there is no evidence of record to support the incurrence or inception of the Veteran's skin rash during active duty service to include the period of his participation in the Southwest region for the Gulf War during the dates of February to March 1991.  The examiner stated that atopic dermatitis is a disorder which appeared to be induced by allergic or hypersensitivity etiology.  She reported giving consideration to the Veteran's testimony and it is possible that the appellant could have experienced a skin manifestation as a result of his Gulf War exposure that manifested as he claims within a year post his discharge.  Further consideration, however, needed to be given she stated to the fact that the Veteran had a 20 year of alcohol abuse.  The examiner noted that dermatitis conditions were not uncommon in individuals with long term chronic alcohol ingestion history due to alcohol liver toxicity.  The examiner stated that review of the record shows that the Veteran had elevated liver enzymes noted in June 2012.  The examiner believed the etiology of the Veteran's rash skin condition was multifactorial to include both physical and psychologic issues.  As such, she opined that to state that the Veteran's rash is conclusively due to his alleged active military or Gulf War environment exposure, would require resort to mere speculation.  The VA examiner further added that there were no current medical research studies or conclusive scientific evidence to support a definitive nexus between Gulf War exposure and the condition of atopic dermatitis.  
 
The Board notes that while an examination was conducted and an opinion was rendered, the opinion is somewhat contradictory.  In this regard, in rendering a nexus opinion, the examiner must, at a minimum, explain what facts cannot be determined and why.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, the examination was conducted by a certified physician's assistant rather than either the May 2011 VA examiner and/or a VA physician as directed in prior remands.  A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  As the instructions of the Board were not followed, another remand is warranted.  
 
The Board acknowledges the difficulties in attempting to schedule a compensation examination during a period when the Veteran's skin condition is "active."  Hence, to assist in his claim the Veteran should present himself to the nearest VA medical center or outpatient clinic for examination the next time his skin condition is active.  Once a diagnosis is rendered, he should advise the RO, who can obtain the records and forward to an appropriate physician examiner for the medical opinion that was requested in the November 2010 and December 2012 remands.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO should contact the Veteran and ask him to present to the nearest VA medical center or outpatient clinic on the next occasion that his skin disorder is active.  The Veteran should then notify the AMC/RO that he received VA treatment for his skin disorder.  The Veteran may also submit private records documenting any active skin disorder. 
 
2.  Thereafter, the AMC/RO should obtain the relevant VA records, to include any VA records since November 2012.  All records obtained should be associated with the appellant's Virtual VA eFolder.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
3.  Thereafter, the claims folder should be returned to the May 2011 VA examiner for addendum.  If that examiner is not available, the records must be forwarded to a qualified VA dermatologist.  Additional physical examination of the Veteran is not required unless specifically requested by the physician examiner.  Access to Virtual VA and a copy of this remand, must also be provided to and reviewed by the physician examiner as part of the examination.  The physician examiner must specify in the report that the Virtual VA records have been reviewed.  The physician examiner is to review the additional medical records and state whether any skin disorder is attributable to a known clinical diagnosis or to a disease process other than a diagnosable skin disorder.  If the physician examiner cannot identify a known disease or disability which causes the appellant's skin symptoms, the physician examiner should so state.  If a skin disorder is attributable to a known clinical diagnosis, the physician examiner must opine whether such disability is at least as likely as not related to active military service.  

If the examiner concludes that an opinion cannot be offered without resort to mere speculation, the examiner must address whether research in the medical literature might assist him/her in providing the medical opinion requested, and if so, such research in the medical literature must be conducted.  The examiner must also indicate whether any use of the phrase "without resorting to mere speculation" reflects the limitations of knowledge in the medical community at large as opposed to the limits of his/her knowledge and expertise in particular.  If after the above factors are taken into consideration, the examiner still continues to find that an opinion cannot be offered as to whether the Veteran's skin disorder is related to service he/she must provide a complete rationale for any opinion provided. 
 
4.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner has documented his/her review of all pertinent records on Virtual VA.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.
 
5.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO must readjudicate the issue of entitlement to service connection for tinea versicolor, claimed as rash, to include as due to undiagnosed illness.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).
 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

